Citation Nr: 0424185	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  95-19 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the cervical spine, currently rated 20 percent 
disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from March 1946 to May 
1947.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Newark, New Jersey Department of Veterans Affairs (VA) 
Regional Office (RO).  By rating decision dated in May 1995, 
the RO increased the rating for the veteran's service-
connected right knee disability from 10 percent to 20 
percent; thereafter, the veteran continued his appeal.  This 
case was before the Board in July 2003 when it was remanded 
for additional development.

The Board has granted the veteran's motion to advance his 
case on the Board's docket.

In a statement received by the RO in January 2003, the 
veteran's representative raised a claim to reopen a 
previously denied claim for service connection for arthritis 
of the left knee.  Since this issue has not been developed 
for appellate review, it is referred to the RO for 
appropriate action.


REMAND

In the July 2003 remand, the Board directed that the veteran 
be afforded a VA examination to determine the nature and 
severity of his service-connected cervical spine and right 
knee disabilities.  In accordance with 38 C.F.R. §§ 4.40, 
4.45 and DeLuca v Brown, 8 Vet. App. 202 (1995), the examiner 
was to determine the extent of any functional impairment due 
to weakened movement, excess fatigability, and incoordination 
attributable to the service-connected disabilities; and the 
extent of functional impairment during flare-ups and on 
repeated use.  Furthermore, the examiner was also to provide 
an opinion concerning the impact of each disability on the 
veteran's ability to work.

Pursuant to the Board's remand, the veteran underwent a VA 
examination in January 2004; however, the examiner did not 
provide all of the required information.  The examination 
report notes the veteran's complaints of knee pain that was 
aggravated by walking, and cervical spine pain with radiation 
to the extremities.  However, the examiner did not attempt to 
quantify the extent of any additional functional loss due to 
pain during flare-ups or after repeated use, and did not 
indicate whether any weakness, fatigability or incoordination 
was exhibited.  Moreover, the examiner did not provide an 
opinion concerning the impact of each disability on the 
veteran's ability to work.  Therefore, additional examination 
is warranted to ensure a fully informed decision regarding 
the veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

Furthermore, the Board notes that during the pendency of the 
veteran's appeal, the diagnostic criteria for evaluating 
diseases and injuries of the spine were revised, effective 
September 23, 2002 (see 67 Fed. Reg. 54,345-49 (August 22, 
2002)) and again, effective September 26, 2003 (see 68 Fed. 
Reg. 51,454 (August 27, 2003)).  Additional development of 
the medical evidence is required as a result of the changes 
in the rating criteria.  Specifically, an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

Finally, in a January 2003 statement, the veteran's 
representative stated that the veteran had already 
"submitted all private sector medical evidence . . . ."  
However, in an August 2003 statement, the veteran stated that 
he had been under the care of Dr. Epstein, a private 
physician, and Dr. Viswanatha, a physician at the VA Medical 
Center in East Orange, New Jersey.  Prior to any additional 
VA examinations, up-to-date treatment records should be 
obtained.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC, for the following actions:  

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession and to either submit or 
provide the information and authorization 
necessary for the RO to obtain on his 
behalf any records (including records 
prepared by Dr. Epstein), not already 
associated with the claims folders, 
pertaining to treatment or evaluation of 
the cervical spine or the right knee 
during the period of this claim.

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment, to include 
any pertinent VA outpatient records for 
the period since October 2001.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
folders, and the veteran and his 
representative so notified.

3.  Thereafter, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise to 
determine the extent of impairment from 
the veteran's service-connected right 
knee disability.  The claims folders, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner. 

All indicated studies, including X-ray 
studies, must be performed.  The 
physician should identify all current 
manifestations of the veteran's service-
connected right knee disability.  Tests 
of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should also be requested to identify any 
objective evidence of pain.  In reporting 
the results of range of motion testing, 
the examiner should identify all 
excursions of motion accompanied by pain.  
To the extent possible, the examiner 
should assess the extent of any pain.  
The physician should also express an 
opinion concerning whether the service-
connected right knee disability would be 
productive of additional functional 
impairment on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion lost on repeated use 
or during flare-ups.  If this is not 
feasible, the physician should so state.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the right 
knee. The examiner should also determine 
if the right knee locks and if so the 
frequency of the locking. 

The physician should also provide an 
opinion concerning the impact of the 
right knee disability on the veteran's 
ability to work. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a typewritten report.

4.  The RO should also arrange for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the current extent of the 
veteran's service-connected cervical 
spine disability.  The claims folders 
must be provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies, including X-ray 
studies, should be performed.  

The examiner should describe the current 
state of the veteran's cervical spine, 
including the presence or absence of 
ankylosis and, if present, the degree 
thereof and whether it is at a favorable 
or unfavorable angle.  The examiner 
should undertake range of motion studies 
of the cervical spine, noting the exact 
measurements for forward flexion, 
extension, lateral flexion, and 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional 
functional impairment on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not possible, the examiner should 
so state. 

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected cervical spine 
disability, to include characteristic 
pain, demonstrable muscle spasm and 
absent ankle jerk.  In addition, the 
examiner should quantify the number of 
weeks of incapacitating episodes (a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
over the past 12 months. 

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  

The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.  

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
In evaluating the veteran's service-
connected cervical spine disability, the 
RO should consider all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 
4, to include consideration of both the 
former and the revised rating criteria.  
The RO should also consider whether the 
case should be forwarded to the Director 
of the Compensation and Pension Service 
for extra-schedular consideration under 
the provisions of 38 C.F.R. § 
3.321(b)(1).  Should submission under 
§ 3.321(b)(1) be deemed unwarranted, the 
reasons for this decision should be set 
forth. 

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the requisite opportunity for 
response thereto.  

8.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




